DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed October 21, 2020 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive. 
	Regarding independent claim 1; Applicant states that Budd does not disclose the photonic die being configured to perform a function selected from light-to-electrical conversion, electrical-to-light conversion, and combinations thereof.  Newly cited references, including Chun et al. (US 5,521,992); Ouchi (US 6,477,286 B1); Okayama (US 2010/0092128 A1); and Yoshimura et al. (US 5,835,646) have been provided to show that it’s elementary in the art to provide photodetectors and lasers coupled to the optical waveguides of photonic dies for the purpose of transmitting and receiving the optical signals to form a transceiving arrangement (see the rejection of claim 1 below).  
	Regarding independent claim 10; Applicant states that Masumoto fails to teach or suggest the claim element “encapsulating the adapter and the electronic die in an encapsulant.”  However, Masumoto does teach that an encapsulation layer (20) encapsulates the electro-optical die (16), electrical die (18), and an entire top surface of an adapter substrate (14).  Claim 10 does not specifically require that the encapsulant .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. (US 2010/0322551 A1) in view of Chun et al. (US 5,521,992); Ouchi (US 6,477,286 B1); Okayama (US 2010/0092128 A1); and Yoshimura et al. (US 5,835,646).
Regarding claim 1; Budd et al. discloses a method (see paragraphs 25-28; see Figures 2a-2c and 2b1) comprising:
forming a first opening (an annular ring-shaped opening having sidewalls 23) extending from a first side of a semiconductor plate (silicon plate 21) into the semiconductor plate (21; see Figures 2a-2c);
filling the first opening with a filling material (a low refractive index material forms cladding layer 24 and is filled into the annular ring-shaped opening) to form a ring (see Figure 2b1), wherein the ring encircles a portion of the semiconductor plate (core portion 22 of silicon plate 21 is encircles by the ring 20; see Figures 2a-2c and 2b1);
wherein portions of the semiconductor plate (21) form an adapter (see Figure 2c); 

    PNG
    media_image1.png
    800
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    486
    media_image2.png
    Greyscale

wherein the adapter (110) is disposed on a photonic die (1100; see Figure 11a; see paragraph 52-53, which teaches that the previously disclosed embodiments, including the embodiment of Figures 2a-2c, wherein the photonic die (1100) has a second opening extending into the photonic die (1100), and wherein the portion of the semiconductor plate (110) is aligned to the second opening (see annotated Figure 11a below). 

    PNG
    media_image3.png
    393
    688
    media_image3.png
    Greyscale

Figures 2a-2c of Budd et al. do not illustrate the steps of:
performing a grinding process on the semiconductor plate, until the ring is exposed from a second side of the semiconductor plate, wherein remaining portions of the semiconductor plate and the filling material; and
adhering the adapter to the photonic die
with the photonic die being configured to perform a function selected from light-to-electrical conversion, electrical-to-light conversion, and combinations thereof.
Budd et al. teaches that a thru vias (20 and 20’ cooperate with channel 22 to form a through via in Figures 2a-2c and 2b1) may optionally be formed by first partially etching it in a silicon substrate (21 is a silicon substrate) to a desired depth and later grinding the silicon substrate from the backside (see paragraphs 20 and 32), thus exposing the vias.  The examiner further notes that since Budd et al. teaches that the material (24) forms a cladding for the core section (22) of the silicon substrate (21) that forms the optical via, it is inherently desirable to provide the cladding over the entire length of the core for the purpose of confining light within the core by total internal reflection.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to perform a grinding step on the semiconductor plate (21), until the ring (20, 20’) is exposed from the second side (bottom or back side) of the semiconductor plate (21) in the invention of Budd et al. for the purpose of providing an optical via having a cladding (24) extending along the entire core length to confine light within the core (22) via total internal reflection, since this is how the optical waveguide having the core and cladding disclosed by Budd et al. functions.
Additionally, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adhere the adapter (Adapter of Figures 2a-2c in plate of adapter 110) to the photonic die (1100; see Figure 11a) with an optical adhesive for the purpose of securing the adapter in a desired location to maintain optical alignment, since the use of optical adhesives for joining elements is standard in the art, since one of ordinary skill could have combined these elements by known coupling methods, including adhesive, with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Furthermore, Budd et al. teaches that the photonic die (1100; see Figure 11a) includes an optical waveguide (114) embedded in a printed circuit board to channel light across the printed circuit board to a receiving electro-optic module (i.e. light-to-electrical converter).  The examiner takes Official notice that it’s well known in the art to configure photonic circuits comprising waveguides formed on printed circuit boards to perform the functions of light-to-electrical conversion by providing a photodetector coupled to the optical waveguide, electrical-to-light conversion by providing a laser coupled to the waveguide, or combinations thereof to form a transceiver with both a photodetector and a laser to generate and receive optical signals.  For example:  Chun et al. (US 5,521,992) discloses an optical waveguide (119) printed circuit board (100) including optoelectronic modules (123, 124) coupled to the optical waveguide (119) of the printed circuit board (see Figure 1); Ouchi (US 6,477,286 B1) discloses optoelectric devices (81; see Figures 13 and 14) of first and second dies (193, 194) coupled by an optical waveguide (86) of one of the dies and a vertical optical coupler (191; see Figures 13 and 14); Okayama (US 2010/0092128 A1) discloses an optical transceiver modules having a light emitting element (1239; i.e. electrical-to-light conversion element) coupled to a light receiving element (1238; i.e. a light-to-electric conversion element) via an optical waveguide (1250b) of a printed board and vertical optical connection regions (2242); and Yoshimura et al. (US 5,835,646) discloses an optical waveguide (polymer waveguide) of a printed circuit board (board) coupled to an electrical-to-light converter (LD) and a light-to-electric converter (PD).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further configure the photonic die (1100) of Budd to perform a function selected from light-to-electrical conversion by providing a laserdiode coupled to the optical waveguide, electrical-to-light conversion by providing a photodiode coupled to the optical waveguide, or a combination thereof by providing both a laser and a photodiode coupled to the optical waveguide for the purpose of generating and receiving optical signals coupled through the photonic circuit with known elements that are routinely used to provide optical transceiving functions in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9; Budd et al. teaches that at a time after the adapter (21) is attached over the photonic die, the portion of the semiconductor plate (core 22) is still encircled by the ring (cladding 24).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. (US 2010/0322551 A1) in view of Chun et al. (US 5,521,992); Ouchi (US 6,477,286 B1); Okayama (US 2010/0092128 A1); and Yoshimura et al. (US 5,835,646), and further in view of Pagani et al. (US 9,256,027 B2); Dertinger et al. (US 7,977,798 B2); and Trezza (US 7,932,584 B2).
	Regarding claim 2; Budd et al. discloses filling the first opening (opening with sidewalls 23) with a filling material (cladding material 24), but does not specifically disclose that filling comprising performing an oxidation process to oxidize surface portions of the semiconductor plate, and wherein an oxide generated by the oxidation process fills the first opening.  
	It’s well-known to one of ordinary skill in the art that insulative oxide cladding layers may be provided on sidewalls of optical via openings through an oxidation process to oxidize surface portions of semiconductor plates in which the openings are formed.  For example:  
Pagani et al. (US 9,256,027 B2) teaches that an optical via (8) may be formed in a semiconductor plate (2), wherein the coating layer (14) that covers the sidewalls of the optical via may be formed by a thermal oxidation process (see column 16, lines 45-49, and column 17, lines 15-20);
Dertinger et al. (US 7,977,798 B2) teaches that thermal oxidation is an economical procedure that may be used to coat a surface of channels (2) of a semiconductor substrate (silicon substrate 1; see column 7, lines 53-63); and
Trezza (US 7,932,584 B2) teaches that oxidation may be used to provide a coating on sidewalls surfaces of a via in a semiconductor (silicon) substrate, wherein the oxidation occurs in a highly controlled and accurately reproducible manner (see column 17, lines 29-55).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the cladding material (24) filling the annular opening via an oxidation process to oxidize surface portions of the semiconductor (silicon) plate (21) in the invention of Budd et al., wherein an oxide generated by the oxidation process fills the first opening, for the purpose of using a standard oxidation process that is economical, controllable, and accurately reproducible.  
Regarding claim 3; Budd et al. teaches that a planarization step may be used to produce a planar surface at the top of vias (see paragraphs 35, 37, 39, and 42) by using a conventional chemical mechanical polishing tool.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to  perform a planarization process from the first side of the semiconductor plate (21) to remove a portion of the oxide formed during oxidation on the top surface, for the purpose of providing a planar surface.  
Regarding claim 4; the semiconductor plate (21) comprises a silicon substrate (see the abstract and paragraphs 1, 8, and 25), and the ring (see Figure 2b1) forms a waveguide (the waveguide is formed by silicon core 22 and cladding material 24) penetrating through the silicon substrate (21).  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. (US 2010/0322551 A1) in view of Chun et al. (US 5,521,992); Ouchi (US 6,477,286 B1); Okayama (US 2010/0092128 A1); and Yoshimura et al. (US 5,835,646), and in further view of Boudreau et al. (US 5,479,540); Mathai et al. (US 8,934,745 B2); and Pelley et al. (US 9,094,135 B2).
Regarding claims 6 and 7; Budd et al. teaches or suggests the method discussed above with respect to claim 1, but does not specifically state that the adapter is adhered to the photonic die through fusion bonding or an adhesive film.  Fusion bonding and adhesive films are known alternatives to one of ordinary skill in the art for connecting adapters and photonic circuits.  For example: 
Boudreau et al. (US 5,479,540) teaches that bonds may be formed alternative by adhesive or fusion in the art (see column 5, lines 10-15);
Mathai et al. (US 8,934,745 B2) teaches that adhesive bonding and fusion bonding in addition to other types of bonding form known bonding methods in the art (see column 9, lines 30-36); and 
Pelley et al. (US 9,094,135 B2) teaches that dies and wafers may be attached alternatively through fusion bonding or adhesive (see column 6, lines 5-10).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to attach the adapter to the photonic die in the invention of Budd et al. by any conventional bonding method, including either adhesive bonding or fusion bonding, since these are known alternative methods for bonding in the art and since one of ordinary skill could have combined the elements by these known bonding methods, including adhesive bonding or fusion bonding, with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. (US 2010/0322551 A1) in view of Chun et al. (US 5,521,992); Ouchi (US 6,477,286 B1); Okayama (US 2010/0092128 A1); and Yoshimura et al. (US 5,835,646), and in further view of De Dobbelaere et al. (US 2019/0215079 A1) and Lu et al. (US 7,577,321 B2).
Regarding claim 8; Budd et al. does not disclose a third opening, and an additional ring and radiation source aligned to the third opening.  Lu et al. teaches that an adapter (layers 10 and 12, including optical vias 14; see Figure 3) including first openings that form the vias (14) is attached to a photonic die (layer 20) with second and third transparent portions that align with the vias (14) for the purpose of forming an optical path between two locations on the adapter surface and the optical waveguide of the photonic die (20).  De Dobbelaere et al. teaches that both an optical fiber (217) and an optical source (209) may be coupled to the top surface of a silicon photonic interposer (203) that includes waveguides and vias (see Figures 2A-2C and paragraph 57) for the purpose of optically connecting the source and fibers with a photonic circuit to transmit an optical signal there-between.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a third opening in a photonic die, and an additional ring in the adapter, wherein the third opening and additional ring are aligned, and to place a radiation source (optical source) over the third opening and a fiber over the first opening for the purpose of optically coupling the radiation source and the optical fiber via the openings and waveguides in the photonic die to form a known arrangement of elements having the benefit of the waveguiding optical vias taught by Budd et al. to minimize optical loss.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. (US 2010/0322551 A1) in view of Tseng et al. (US 9,046,663 B2) and Masumoto (US 2005/0189631 A1).
Regarding claim 10; Budd et al. discloses a method comprising: 
attaching an adapter (21 in Figures 2a-2c and 2b1; 110 in Figure 11c; see the discussion with respect to claim 1 above) to a photonic die (1100 in Figure 11c), 
wherein the adapter (21) comprises: 
a ring formed of a first material (cladding material 24); and 
a second material (core portion 22) encircled by the ring, 
wherein the second material (22) is different from the first material (24), and the second material (22; silicon) is transparent. 
Budd et al. does not disclose:
bonding an electronic die to the photonic die; and 
encapsulating the adapter and the electronic die in an encapsulant.  
Tseng et al. (US 9,046,663 B2) teaches that an adapter (30) including an optical via (through hole 3110) may be attached to a photonic die (circuit board 10, including optical waveguide 20), having an electronic die (50, 60) bonded to the photonic die for the purpose of providing electronic processors and controllers for a light emitting element (40) coupled to the adapter (30), wherein the optical via (3110) is aligned with an opening (111) in the photonic substrate.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use the adapter (21) of Budd et al. to connecting a light emitting element to a photonic circuit having both optical waveguides therein and electrical connections thereon and to further bond an electronic die to the photonic die for the purpose of providing electrical processors and/or controllers to control the function of a light emitting element coupled to the photonic circuit via the waveguide adapter to minimize optical coupling loss, since one of ordinary skill could have combined these elements by known coupling methods to provide known arrangements of elements, with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Additionally, Masumoto (US 2005/0189631 A1) teaches that an encapsulation layer (20) may be provided over an electro-optical die (16), an electrical die (18), and an adapter substrate (14) having an optical via (28) aligned with the opening of the photonic circuit (12) for the purpose of providing protection to the encapsulated components (see paragraphs 18, 29, and 34).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to encapsulate the adapter and the electronic die in the encapsulant for the purpose of providing protection to those components.
Regarding claim 12; Budd teaches that an electronic die (112) and adapter (111) are provided over a photonic die (1100).  Tseng et al. further teaches electronic dies (40, 50, 60, 70, 80, 90) and adapter (30) are provided over a photonic die substrate (10).  Matsumoto further teaches that and adapter (14), electronic die (16, 18), and substantially an entirety of the encapsulant (20) are over a photonic die (12).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the adapter (21 in Figures 2a-2c and 2b1; 110 in Figure 11c), electronic die, and an entirety of an encapsulant over the photonic die (1100) of Budd, as this arrangement is suggested by the teachings of the prior art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. (US 2010/0322551 A1) in view of Tseng et al. (US 9,046,663 B2) and Masumoto (US 2005/0189631 A1), and further in view of Chun et al. (US 5,521,992); Ouchi (US 6,477,286 B1); Okayama (US 2010/0092128 A1); and Yoshimura et al. (US 5,835,646).
Regarding claim 11; Budd does not disclose that the photonic die is configured to perform a function selected from light-to-electrical conversion, electrical-to-light conversion, and combinations thereof.
Budd et al. teaches that the photonic die (1100; see Figure 11a) includes an optical waveguide (114) embedded in a printed circuit board to channel light across the printed circuit board to a receiving electro-optic module (i.e. light-to-electrical converter).  The examiner takes Official notice that it’s well known in the art to configure photonic circuits comprising waveguides formed on printed circuit boards to perform the functions of light-to-electrical conversion by providing a photodetector coupled to the optical waveguide, electrical-to-light conversion by providing a laser coupled to the waveguide, or combinations thereof to form a transceiver with both a photodetector and a laser to generate and receive optical signals.  For example:  Chun et al. (US 5,521,992) discloses an optical waveguide (119) printed circuit board (100) including optoelectronic modules (123, 124) coupled to the optical waveguide (119) of the printed circuit board (see Figure 1); Ouchi (US 6,477,286 B1) discloses optoelectric devices (81; see Figures 13 and 14) of first and second dies (193, 194) coupled by an optical waveguide (86) of one of the dies and a vertical optical coupler (191; see Figures 13 and 14); Okayama (US 2010/0092128 A1) discloses an optical transceiver modules having a light emitting element (1239; i.e. electrical-to-light conversion element) coupled to a light receiving element (1238; i.e. a light-to-electric conversion element) via an optical waveguide (1250b) of a printed board and vertical optical connection regions (2242); and Yoshimura et al. (US 5,835,646) discloses an optical waveguide (polymer waveguide) of a printed circuit board (board) coupled to an electrical-to-light converter (LD) and a light-to-electric converter (PD).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further configure the photonic die (1100) of Budd to perform a function selected from light-to-electrical conversion by providing a laserdiode coupled to the optical waveguide, electrical-to-light conversion by providing a photodiode coupled to the optical waveguide, or a combination thereof by providing both a laser and a photodiode coupled to the optical waveguide for the purpose of generating and receiving optical signals with known elements that are routinely used to provide optical transceiving functions in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Budd et al. (US 2010/0322551 A1) in view of Tseng et al. (US 9,046,663 B2) and Masumoto (US 2005/0189631 A1), and in further view of Pagani et al. (US 9,256,027 B2); Dertinger et al. (US 7,977,798 B2); and Trezza (US 7,932,584 B2).
Regarding claim 14; Budd et al. teaches forming the adapter (see Figures 2a-2c and 2b1), and the forming the adapter comprises: forming a ring-shaped hole (annular ring-shaped hole, which is filled with cladding material 24 after being formed) extending from a first surface of a silicon substrate (21) into the 23Attorney Docket No. TSMP20170333US03silicon substrate (21), but does not disclose performing an oxidation process, until a silicon oxide formed by the oxidation process fills the ring-shaped hole; and singulating the silicon substrate to form the adapter.  
	Budd et al. discloses filling the first opening (opening with sidewalls 23) with a filling material (cladding material 24), but does not specifically disclose that filling comprising performing an oxidation process to oxidize surface portions of the semiconductor plate, and wherein an oxide generated by the oxidation process fills the first opening.  
	It’s well-known to one of ordinary skill in the art that insulative oxide cladding layers may be provided on sidewalls of optical via openings through an oxidation process to oxidize surface portions of semiconductor plates in which the openings are formed.  For example:  
Pagani et al. (US 9,256,027 B2) teaches that an optical via (8) may be formed in a semiconductor plate (2), wherein the coating layer (14) that covers the sidewalls of the optical via may be formed by a thermal oxidation process (see column 16, lines 45-49, and column 17, lines 15-20);
Dertinger et al. (US 7,977,798 B2) teaches that thermal oxidation is an economical procedure that may be used to coat a surface of channels (2) of a semiconductor substrate (silicon substrate 1; see column 7, lines 53-63); and
Trezza (US 7,932,584 B2) teaches that oxidation may be used to provide a coating on sidewalls surfaces of a via in a semiconductor (silicon) substrate, wherein the oxidation occurs in a highly controlled and accurately reproducible manner (see column 17, lines 29-55).
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to perform an oxidation process, until a silicon oxide formed by the oxidation process fills the ring-shaped hole with cladding material (24) in the adapter disclosed by Budd et al., for the purpose of using a standard oxidation process that is economical, controllable, and accurately reproducible.  
Furthermore, the examiner takes Official notice that batch processing, which is a well-known method of forming elements in the optical arts, includes forming a plurality of the same elements simultaneously on a single wafer and singulating the elements after forming them for the purpose of decreasing production time.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a batch process to form a plurality of the adapters disclosed by Budd et al. simultaneously, and thus to singulate the silicon substrate to form the adapter, since this is a standard production method employed in the art.
Regarding claim 15; Budd et al. teaches that the ring-shaped hole (hole with sidewalls 23) extends to an intermediate level between the first surface an opposing second surface of the silicon substrate (silicon substrate 21) and that the method may further comprise: before the silicon substrate is singulated (the step of singulating individual elements is conventionally performed as a last step in batch formation processes), polishing the silicon substrate from the opposing second surface of the silicon substrate, until the ring is revealed (see the discussion with respect to claim 1 above; the examiner notes that grinding is a polishing process).  
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The method defined by claim 5, comprising: after the adapter is adhered to the photonic die, encapsulating the adapter in an encapsulant; and performing a planarization to reveal the adapter;  
The method defined by claim 13, wherein the encapsulating the adapter and the electronic die comprises: dispensing the encapsulant; and polishing the encapsulant until the second material is exposed; or  
The method defined by claim 16, including the claimed order of steps comprising encapsulating the electronic die and the adapter in an encapsulant, and attaching a coupler to the adapter, with the coupler aligning to the first ring; and attaching a lamp to the adapter, with the lamp aligning to the second ring in combination with all of the other limitations of claim 16.
Claims 17-20 depend from claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874